 In the Matter of SUPERIOR PACKING COMPANYandPACKINGHOUSEWORKERS ORGANIZING COMMITTEE,AFFILIATED WITH THE CONGRESSOF INDUSTRIALORGANIZATIONSCase No. R-1865.-Decided June 12, 1940Meat Packing Industry-Investigation of Representatives:stipulation betweenCompany, petitioning union,and Board as to question concerning representa-tion, appropriate unit, and Direction of Election-ElectionOrderedMr. G. L. Patterson,for the Board.Jacobson,Merrick, NiermancfSilbert,of Chicago, Ill., for theCompany.Mr. Van A. Bittner,of Chicago, Ill., for the Union.Miss Ann Landy,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 12, 1940, Packinghouse Workers Organizing Committee,affiliatedwith the Congress of Industrial Organizations, hereincalled the Union, filed with the Regional Director for the ThirteenthRegion (Chicago, Illinois) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Superior Packing Company, herein called the Company, engagedin the processing and sale of meat products at Chicago, Illinois, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On May 21, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On May24, 1940, before any hearing was held, the Company, the Union, andthe Regional Director entered into a stipulation expressly subject toapproval by the Board. In the stipulation the parties agreed (1)that a question affecting commerce has arisen concerning the repre-sentation of employees of the Company, and (2) that all production24 N. L. R. B., No. 56.595 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, excluding office and supervisory employees and watchmen,employed by the Company at its plant in Chicago, Illinois, constitutea unit appropriate for the purposes of collective bargaining; waivedtheir right to a hearing and to the issuance of Findings of Fact andConclusions of Law by the Board; and provided that the Boardshould direct that an election be held among all employees in the unitwho were employed by the Company on April 29, 1940, to determinewhether or not they desire to be represented by the Union for thepurposes of collective bargaining, and should thereafter proceed pur-suant to Article III, Section 9, of the said Rules and Regulations.The Board hereby approves the foregoing stipulation.Upon the basis of the stipulation and the entire record in the case,the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Superior Packing Company, Chicago,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production employees, excluding office and supervisory em-ployees and watchmen, employed by the Company at its plant, atChicago, Illinois, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Superior Packing Company, Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all production employees of Superior Pack-ing Company who were employed on April 29, 1940, excluding officeand supervisory employees and watchmen, to determine whether ornot they desire to be represented for the purposes of collective bar-gaining by Packinghouse Workers Organizing Committee, affiliatedwith the Congress of Industrial Organizations.